Citation Nr: 1728369	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  15-13 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a thyroid condition, including as due to exposure to Agent Orange and/or water contaminants at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Veteran presented testimony at a Board hearing held via videoconferencing equipment in January 2017.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's benign thyroid nodules have not been shown to be related to his in-service environmental exposures. 


CONCLUSION OF LAW

The criteria for service connection for a thyroid disability have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 17.400 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

The RO sent the Veteran a letter in May 2011 notifying him of the information and evidence needed to substantiate his claim of entitlement to service connection for a thyroid disability.  This letter also provided the Veteran with notice and informed him of the efforts VA would take, and his responsibilities with respect to obtaining the needed evidence.  Such notice was provided before the initial unfavorable decision.  This letter also explained how VA would establish a disability rating and effective date, if applicable.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and VA's duty to notify has been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores, 580 F.3d 1270.  

Regarding the duty to assist, VA is required to make reasonable efforts to help a claimant obtain the evidence necessary to substantiate a claim, including obtaining relevant records, whether or not such records are in Federal custody, and providing a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The duty to assist is also found to have been satisfied in this case.  The Veteran's service treatment and personnel records, private treatment records, and lay statements have been associated with the claims file.  The Veteran was provided with the opportunity to present testimony before the Board, and did so in January 2017.  A transcript of that hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans Claims (the Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ conducting a hearing fulfill two duties to comply with the above the regulation:  (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the undersigned VLJ asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate the claim, and explained what was needed in order to demonstrate entitlement to service connection.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board acknowledges that the Veteran has not been afforded a VA examination with respect to this case.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim.  In the case of McLendon v. Nicholson, the Court, held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's credible reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  VA's duty to provide an examination is not limitless, however.  See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination, since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  The McLendon threshold elements above must be satisfied before VA is obliged to provide an examination or opinion.

In the present case, the Veteran asserts that his thyroid condition is related to his in-service exposures to Agent Orange while serving in the Republic of Vietnam during the Vietnam War, and/or to contaminated drinking water at Fort Lejeune during training prior to his deployments overseas.  The Board recognizes that the Veteran truly believes that such a causative relationship exists, but finds that he has neither the medical training nor expertise to competently link this condition to such exposures, as such a conclusion involves complex medical questions beyond the knowledge of a lay person.  As such, the Veteran's conclusory generalized statements lack probative value and are insufficient to meet even the low burden triggering VA's duty to assist in providing an examination and medical opinion.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Claim for Service Connection for a Thyroid Disability

Generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam).  

The Veteran's service personnel records confirm that his active military service included duty in the Republic of Vietnam during the Vietnam War.  Thus, he is presumed to have been exposed to certain tactical herbicide agents, including those found in Agent Orange, in the course of such service.  See 38 C.F.R. § 3.307 (2017).  

When a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders: chloracne or other acneform disease consistent with chloracne, Type II Diabetes Mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, early-onset peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2017).  The presumption requires both exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the relevant time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii) (2017).

The Agent Orange Act of 1991 requires that when the Secretary determines that a presumption of service connection based on herbicide exposure is not warranted for conditions, he must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences  (NAS) and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A. § 1116(b) and (c).  This determination does not in any way preclude VA from granting service connection for any disease, including those specifically discussed in the notice, nor does it change any existing rights or procedures.

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 77 Fed. Reg. 47,924 (Aug. 10, 2012).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that a veteran may not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a non-presumptive, direct-incurrence basis. 

Effective March 14, 2017, VA amended 38 C.F.R. §§ 3.307  and 3.309 to allow presumptive service connection for certain enumerated diseases related to exposure to contaminated drinking water at Camp Lejeune.  Under the new regulations, a veteran, or former reservist or member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987, shall be presumed to have been exposed during such service to the contaminants in the water supply, unless there is affirmative evidence to establish that the individual was not exposed to contaminants in the water supply during that service.  38 C.F.R. § 3.307 (a)(7) (2017) (amended March 14, 2017).  Assuming such exposure during military service and that the exposure meets the requirements of § 3.307(a)(7), the following diseases will be service-connected even though there is no record of such disease during service, subject to the rebuttable presumption provisions of § 3.307(d): 1) kidney cancer; 2) liver cancer; 3) Non-Hodgkin's lymphoma; 4) adult leukemia; 5) multiple myeloma; 6) Parkinson's disease; 7) aplastic anemia and other myelodysplastic syndromes; and 8) bladder cancer. 38 C.F.R. §  3.309 (f) (2017) (amended March 14, 2017).  The rule applies to all claims pending before the finalization of the rule on March 14, 2017, as here.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  The claimant bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a); see Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran's claim for service connection for a thyroid disability must be denied, as a preponderance of the evidence weighs against a finding that the Veteran's benign thyroid nodules arose during or were caused by his military service, to include as presumptively related to his presumed exposures to Agent Orange in the Republic of Vietnam and contaminated drinking water at Camp Lejeune.

The Veteran has consistently asserted his belief that his thyroid disorder was caused by his in-service exposures.  Service connection is not warranted on a presumptive basis, however, as benign thyroid nodules/disorder is not among the disorders enumerated under 38 C.F.R. § 3.309(e) as presumptively related to in-service exposure to herbicide agents or among the disorders enumerated under 38 C.F.R. § 3.309(f) as presumptively related to exposure to contaminated drinking water at Camp Lejeune.

The Board also finds that service connection is not warranted on a direct basis.  The Veteran's service treatment records do not indicate that he received a diagnosis or treatment for a thyroid condition at any time during his military service, and no relevant abnormality or defect was found at the time of his separation examination in October 1969.  By all accounts, the Veteran's thyroid nodules were first observed in April 2011, more than 40 years after military service.

The only evidence submitted etiologically linking the Veteran's benign thyroid nodules to his in-service exposures is the Veteran's own assertion that because he has no family history of thyroid problems, it is reasonable to conclude that his benign thyroid nodules are related to his exposure to Agent Orange and/or water contaminants during military service.  While lay persons may provide competent evidence as to observable symptomatology and/or the occurrence of events, the statement that the Veteran's current thyroid disorder was caused by exposure to tactical herbicide agents and/or contaminated drinking water draws a medical conclusion which the Veteran is not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's benign thyroid nodules is a complex medical question which falls outside the realm of common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board therefore finds that the Veteran's general conclusory assertions as to the cause of his benign thyroid nodules, while likely genuine, are not probative in this context.  

While the Board acknowledges that an August 2011 private treatment record indicates that the Veteran was known to have some nodules in his thyroid, felt to be related to AO exposure in Vietnam, it then immediately notes that this appointment was the first time the Veteran had mentioned this.  This makes it more likely that the stated conclusion that the thyroid disorder was "felt to be related to" the Veteran's exposure to Agent Orange was made by the Veteran and relayed to the physician, rather than a conclusion formed by someone with sufficient medical training and education to make such a determination.  The fact that a medical professional made note of the Veteran's reported theory does not render it competent, nor does it make such conclusion any more probative.

Accordingly, service connection for benign thyroid nodules is not warranted.  The evidence of record simply does not establish that the Veteran's claimed thyroid disorder was incurred in or related to his military service.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the Board notes that the absence of competent evidence indicating a causal link between the Veteran's thyroid disorder and military service is not comparable to a case in which there exists evidence both for and against a conclusion such that the weight of the evidence is evenly balanced, allowing for application of the benefit-of-the-doubt doctrine pursuant to applicable VA law and regulations.  See 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102.  Rather, in the present case, a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a thyroid disability, rendering the benefit-of-the-doubt doctrine inapplicable; such claim must therefore be denied on a direct basis.  Further, as benign thyroid nodules is not among the disabilities enumerated under 38 C.F.R. § 3.309(e) or 38 C.F.R. § 3.309(f) for which service connection may be awarded on a presumptive basis for veterans exposed to herbicide agents in the Republic of Vietnam or contaminated drinking water at Camp Lejeune, service connection is also not warranted on a presumptive basis. 


ORDER

Service connection for a thyroid condition, including as due to exposure to Agent Orange and/or contaminated drinking water at Camp Lejeune, is denied.


_______________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


